Citation Nr: 0826851	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-44 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased disability rating for right ear 
hearing loss currently evaluated as 10 percent disabling 
effective October 11, 2002, to include the propriety of a 
reduction of the disability rating from 20 percent disabling 
to 10 percent disabling effective October11, 2002.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1968 to 
September 1970.  Service in Vietnam is evidenced in the 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Procedural history and clarification of issue on appeal

In a May 2000 rating decision, the RO increased the 
disability rating for service-connected residual right ear 
hearing loss secondary to post-spindle cell removal.  The RO 
informed the veteran that the 20 percent disability rating 
was composed of a 10 percent disability rating for hearing 
loss under 38 C.F.R. § 4.85, Diagnostic Code 6100, and a 10 
percent disability rating provided under a previous version 
of 38 C.F.R. § 4.87, Diagnostic Code 6208.  The additional 10 
percent disability rating provided under the old diagnostic 
code was to compensate the veteran for residual disabilities 
involving the right impaired seventh facial nerve.  The RO 
also granted service connection for residuals of right facial 
nerve evaluated as noncompensable (0 percent) under 
Diagnostic Code 8207.

In October 2002, the veteran submitted a claim for an 
increased disability rating for hearing loss and increased 
disability rating for residuals of right facial nerve under 
Diagnostic Code 8207.  In the February 2004 rating decision, 
the RO granted an increased disability rating of 10 percent 
for residuals of right facial nerve under Diagnostic Code 
8207, and reduced the disability rating for service-connected 
hearing loss from 20 percent to 10 percent.  The veteran 
disagreed and timely appealed.

In a March 2006 decision, the Board granted an increased 
disability rating of 20 percent for residuals of right facial 
nerve under Diagnostic Code 8207 and remanded the claim for 
an increased disability rating for right ear hearing loss for 
further procedural development.


Issue not on appeal

In the March 2004 notice of disagreement, the veteran 
contended that the RO committed clear and unmistakable error 
(CUE) when it failed to inform him that he was rated for his 
facial nerve.  The Board notes that the veteran's statement 
does not raise a claim for compensation, and that in any 
case, the May 2000 rating decision granted service connection 
for a right facial nerve.  Indeed, the veteran's October 2002 
claim seeks an increased disability rating for the service-
connected right facial nerve.  Thus, the Board finds that no 
CUE could exist under the circumstances.


FINDINGS OF FACT

1.  The veteran did not experience any reduction of 
compensation payment as a result of the RO's action taken in 
the May 2005 rating decision.

2.  The veteran has profound sensorineural hearing loss of 
the right ear.

3.  The Maryland CNC speech discrimination test results for 
the veteran's left ear were 100 percent, and the puretone 
audiometry test result average for the veteran's left ear was 
11.


CONCLUSION OF LAW

The criteria for an increased rating for service-connected 
right ear hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
disability rating for his right ear hearing loss.  The Board 
will address certain preliminary matters and then render a 
decision on the issue on appeal.


Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural development.  Specifically, the Board 
ordered VBA to provide the veteran with adequate notice of 
his rights and the obligations of VA pertaining to the claim 
for restoration of a 20 percent disability evaluation.  The 
notice was also to inform the veteran as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After 
ensuring any further evidence submitted by the veteran in 
response to the notice was incorporated in the veteran's VA 
claims folder, the RO was directed to readjudicate the claim.

As is more fully discussed below, the record shows that the 
veteran was provided information in an April 2006 notice 
letter about how he could substantiate a claim for an 
increased disability rating.  He was further informed 
pursuant to Dingess, supra, and additional information 
provided by the veteran was incorporated in the VA claims 
folder.  Finally, the RO readjudicated the claim in an 
October 2006 supplemental statement of the case.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  The 
Board finds that the RO substantially complied with the 
remand order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. 38 U.S.C.A. §§ 
5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the RO informed the veteran in the April 2006 
notice letter about the information and evidence that is 
necessary to substantiate his claim for an increased 
disability rating.  In addition, the Board notes that the 
veteran stated notice of disagreement submitted in March 2004 
that his service-connected disability was worse.  

In addition, the letter notified the veteran in that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records.  The veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, in accordance with the Board's remand order, the 
veteran was informed pursuant to the United States Court of 
Appeals for Veterans Claims (Court) decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, noted above, which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. Id.  In the present appeal, 
the veteran was provided specific notice in the April 2006 
letter.  

The Board further finds that the veteran received 
appropriate notice, with respect to his increased rating 
claims, under Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Significantly, the veteran's 
representative provided specific symptomatology for 
specific criteria of the diagnostic code pertaining to 
the veteran's claim for increased disability ratings.  
 
In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), 
the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an 
error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  The Sanders 
Court provided that if there was evidence the veteran 
had actual knowledge of the subject matter of the 
notice, then that satisfied VA's showing that there was 
no prejudice to the veteran.  As indicated above, the 
statements of the veteran's representative make clear 
that the veteran, through his representative, had actual 
knowledge of the information required under Vazquez-
Flores.  For that reason, no prejudice to the veteran is 
evident.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records (SMR), as well as all pertinent private medical 
records identified by the veteran and VA medical records are 
in the claims file and were reviewed by both the RO and the 
Board in connection with his claim.  The veteran was provided 
medical examinations to include in June 2006.  VA has further 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with statements of 
the case which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.

Due Process

As noted in the Introduction, the RO in this case reduced the 
disability rating for hearing loss from 20 percent to 10 
percent and substituted therefore a 10 percent increased 
disability rating under Diagnostic Code 8207.  It appears 
from the explanations provided by the RO in the May 2000 and 
February 2004 rating decisions, and the October 2006 
supplemental statement of the case that the symptomatology 
being compensated under the old hearing loss and Diagnostic 
Code 8207 were the same.  Thus, the veteran did not 
experience any reduction of compensation payments.

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred. 38 U.S.C.A. § 1155 (West 2002).  
Generally, when reduction in the evaluation of a service- 
connected disability or employability status is contemplated 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments, a rating proposing 
the reduction or discontinuance will be prepared setting 
forth all material facts and reasons.  See 38 C.F.R. § 3.105 
(2007).  Here, the veteran received the combined 20 percent 
disability compensation provided in the May 2000 rating 
decision instead of the singular 20 percent under the 
previous rating decision.  There was no reduction in 
compensation.  Thus, the notice provisions of § 3.105 do not 
apply.  The Board finds that the RO's actions were 
appropriate.

The Board observes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2007).  The 
Board notes that the VA Form 9's of record indicate that the 
veteran and his representative declined the right to present 
evidence and testimony at a hearing before the undersigned 
VLJ.  

The Board will therefore proceed to a decision on the merits.  



Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).

Assignment of a diagnostic code

The veteran's bilateral hearing loss is rated 10 percent 
disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).

The veteran's right ear hearing loss is currently rated under 
38 C.F.R. § 4.85, Diagnostic Code 6100 [hearing impairment] 
(2007).  Diagnostic Code 6100 is deemed by the Board to be 
the most appropriate primarily because it pertains 
specifically to the primary diagnosed disability in the 
veteran's case (bilateral hearing loss).  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6100.



Specific schedular criteria

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes 11 auditory acuity levels designated from Level I 
for essentially normal hearing acuity, through Level XI for 
profound deafness.  VA audiometric examinations are conducted 
using a controlled speech discrimination test together with 
the results of a puretone audiometry test.  The vertical 
lines in Table VI (in 38 C.F.R. § 4.85) represent nine 
categories of the percentage of discrimination based on the 
controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2007).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  The provisions of 38 C.F.R. § 
4.86(b) provide that when the puretone threshold is 30 dB or 
less at 1000 hertz, and 70 dB or more at 2000 hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected right ear hearing loss, which is 
currently evaluated as 10 percent disabling.  As indicated 
above, the resolution of this issue involves determining the 
level of hearing acuity in each ear.

The pertinent evidence consists of a VA audiological 
examination conducted in October 2003 and June 2006.  The 
examinations revealed the following puretone thresholds:  




HERTZ




1000
2000
3000
4000
RIGHT

105
105
105
105
LEFT

5
5
20
15

The average decibel loss for the right ear was 105 and the 
average decibel loss for the left ear was 11.  Speech 
audiometry revealed speech recognition ability of 100 percent 
in the left ear.  The veteran has profound sensorineural 
hearing loss of the right ear.

Applying these values to the rating criteria results in a 
numeric designation of level I in the right ear and level I 
in the left ear.  This results in a 10 percent disability 
rating under Table VII.

The Board is aware that the veteran has contended that his 
hearing loss causes him great difficulty.  However, as 
discussed in the law and regulations section above, the Board 
must adjudicate this claim by mechanically applying the 
schedular criteria.   See Lendenmann, supra.

In summary, based on the review of the entire record, the 
Board concludes that the criteria for an increased disability 
rating for the veteran's right ear hearing loss have not been 
met.






	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating for right ear 
hearing loss is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


